MERRIMAN S. SMITH, Judge.
During the years 1943 to 1946 the West Virginia state *200college, ai Instilóle, Kanawha counly, Weal. Virginia, made several purchases of musical accessories on credit from the claimant, ('¡alperin Music Company, a West Virginia corporation, doing retail musical merchandising in the city of Charleston, West Virginia. The various purchases were covered by invoices signed by Professors Williams and Phillips, as follows:
Invoice' Unit’ Number Kern Amount
7-27-1;? 1073 Reeds $2.16
10-27-13 3991 Reeds .10
2-23-14 ■ 7485 Repair to Inst. 2.05
2-23-44 7484 Repair to Inst. 4.00
3-14-45 19308 Phono Needle 1.50
4-10-46 5484" Music I’ooks 3.00
8- 2-46 8830 Phono Needles 3.00-
8 -3-46 8836 Phono Needle. 1.00
10 -7-46 9883 Music Books 5.00
11-29-46 18329 Music Books 3.10
11-27-46 18934 Lyra 5.20
All of the above enumerated purchases were made within the five-year statutory period except purchase made on July 27, 1943, amounting to $2.16, and which is barred by the statute of limitations. While these purchases were not made in conformity with the rules governing the handling of purchases made in behalf of the state, on the other hand the state received the benefit of the merchandise so purchased and the claimant relied upon the credit of the state when furnishing the -merchandise. The credit of the great state of West Virginia should not be impaired by some oversight of its employes in carrying out in detail the rules and regulations of the department.
The court is in favor of an award to the claimant Gal-perin Music Company, in the amount of twenty-seven dollars and ninety-five cents ($27.95).